Citation Nr: 9917613	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from July 1966 to June 
1969.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's headaches are related to his in-service accident, 
or are otherwise related to his active service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records indicate that in April 1969 he was involved 
in an accident which caused him to fracture his 12th rib and 
his 1st lumbar transverse process, and to rupture his spleen.  
However, the service records are negative for any complaints 
of or treatment for headaches.

As to the post-service evidence, the record includes private 
medical records from an unidentified source dated from May 
1970 to March 1986.  These records describe the treatment the 
veteran received for various health problems, including but 
not limited to acute tonsillitis, acute tracheo-bronchitis, 
and intermittent headaches.

Additionally, the record includes a May 1998 VA examination 
report which reveals the veteran reported he began having 
headaches on or about July 1969, after his discharge from 
service, as well as that he believed that the ribs he 
fractured during service subsequently grew back onto his 
spine, where they are pinching some nerve and are causing his 
current headaches.  The report further indicates the veteran 
denied incurring any injuries to the head or head pain during 
the accident, or losing consciousness after the accident, as 
well as denied any nausea or vomiting with his current 
headaches.  And, upon examination, he had a normal 
neurological exam.  The examiner's impression was that the 
veteran's headaches were not related to his service because 
the headaches reportedly began after service, there is no 
history or evidence of head trauma or loss of consciousness 
dating back to the time of the in-service accident, and there 
is no factual or scientific merit to the belief that the 
headaches are related to the rib fractures growing back onto 
the veteran's back and pinching a nerve.     

Finally, during the March 1998 appeal hearing at the RO, the 
veteran basically described the same events he reported 
during the May 1998 VA examination, as discussed above.  As 
well, the Board notes that, during the appeal hearing, the 
veteran indicated that he was treated for his headaches in 
1969 at the Cincinnati VA Medical Center (VAMC).  However, 
the record contains notations from the Cincinnati VAMC 
indicating that no records were available for this veteran.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers headaches which are related to the 
symptomatology he presented during his service, which are 
related to his in-service accident, or which are otherwise 
related to his period of service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the current claimed headaches and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Furthermore, even assuming that the veteran's headaches have 
been continuous since his service or since shortly after his 
discharge from service, as the veteran has not established, 
via competent medical evidence, that his present headaches 
are related to his in-service accident/symptomatology, he has 
not met the requirement of 38 C.F.R. § 3.303(b).  See Clyburn 
v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for headaches, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a);  
see also Allen v. Brown, 7 Vet. App. 439 (1995).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran tending to link his headaches to his period of 
service.  While the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran, as a lay 
person, is not qualified to offer a medical opinion regarding 
the etiology of his headaches and/or qualified to fulfill the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).  See generally Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  However, the Board acknowledges 
that, during the March 1998 appeal hearing, the veteran 
testified that after his service he was examined/treated for 
his headaches by Dr. Finklemeyer.  In this respect, the Board 
notes that the medical records from this health care provider 
have not been submitted by the veteran, and suggests to the 
veteran to submit such private records as they may assist him 
in well grounding his claim for service connection.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

